 

Case 1:19-cv-00855-DAD-EPG Document 12

GERRY WILLIAMS/D-77087/C2-229

Name and Prisones Booking Number

KERN VALLEY STATE PRISON
Place of Confinement

P.O. BOX 5103,

 

Filed 11/08/19 Page 1 of 38

 

CLERK, U.S. MSTRICT
EASTERN DISTA;SEOF CALIFOM
ay ; AGES. CALIFORNIA

OEPUTY CLERK

 

 

Marling Address

DELANO, CA 93216

Ciey, State, Zip Code

 

(Failure to notify the Court of your change ofaddress may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

GERRY WILLIAMS

 

(Puil Name of Plainurh

Plaintiff.
oy,

(1)\CLEMENT OGBUEHT, ( PHYSICIAN ASSISTANCE )

 

(2) WAYNE ULIT, (‘MEDICAL DOCIOR*)

 

(3)

Defendant(s).

ae Check if chere art idditona! Defndaats and auach pase eA fisting them

)
)
)
)
)
)
LFull Name of Defenduac )
)
)
)
)
)
)
)

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
KX! 28 ULS.C. § 1343(a): 42 ULS.C. § 1983

CASE NO.

(Original Complaint:
XM First Amended Compiajnges

1:19-cv-00855-EPG (PC)

 

(To be supplied by the Clerk)

FIRST AMENDED COMPLAINT

CIVIL RIGHTS COMPLAINT
BY A PRISONER

   
 
 

CD

ew

NOV Q8 anid
- URT
CLEAR UG BIST ret GOL RNIA
ee _ DEPUTY CLERK

 

134
[] 28 US.C. § 1331: Bivens v. Six Unknown Federal Narcoties Agents, 403 U.S. 388 (1971).

(1 Other:

 

lo

Institution/city where violation occurred:

Revised 3 15.2010 1

KERN VALLEY STATE PRISON/DELANO CA
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 2 of 38

B. DEFENDANTS

 

 

 

 

 

 

 

 

!. Name of first Defendant: CLEMENT OGBUEHI . The first Defendant is emploved as:
PHYSICIAN ASSISTANCE at KERN VALLEY STATE PRISON
(Position and Title) (Institution)
2. Name ofsecond Defendant: WAYNE ULIT . The second Defendant is employed as:
MEDICAL ‘DOCTOR at_ KERN VALLEY STATE PRISON:
(Position-and Title) _ ._. UInstitution)
3. Name of third Defendant: . The third Defendant is emploved as:
at
(Position and Title) (Institution)
+. Name of fourth Defendant: . The fourth Defendant is emploved as:
at.
(Position and Title) (Institution)

{Fvou name more than four Defendants. answer the questicns listed above for each additional Defendant on a separate page.
‘ f

C. PREVIOUS LAWSUITS

' ~ . . . ; . mA:
1. Have you fled any other lawsuits while you were a prisoner? XJ Yes LiNo

2. If yes. how many lawsuits have you filed? 5. Deseribe the previous lawsuits:

a. First prior lawsuit:
1. Parties: GERRY WILLIAMS v. J.«RODRIGUEZ et al.
Court and case number: 1:14-cv-02073-GSA- PC/EASTERN DISTRICT OF CALIF.

Result: (Was the case dismissed? Was it appealed? Is it still pending?) CASE WAS APPEALED
AND SETTLED AT THE NINTH CIRCUIT COURT OF APPEALS.

 

ls ly

b. Second prior lawsuit:
1. Parties: GERRY WILLTAMS v,__MARTIN D. BITER et al
2. Court and case number: 1:14-cv-02076-DAD-EGP(PC)/EASTERN DISTRICT OF CALIF.
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) CASE WAS DISMISSED
AFTER RULING IN NINTH CIRCUIT ON RELATED CASE ON VALLEY FEVER/APPEALED

ec. Third prior lawsuit: ;
1. Parties: GERRY WILLIAMS ‘ y. LIEUTENTANT ROSS et al

 

 

2. Court and case number: _C-04-2409 SI(PR)NORTHERN DISTRICT OF CALIFORNIA
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) CASE RESULTED
IN_ SETTLEMENT.

 

If vou filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2
 

Dn U FB WwW we BE

“i

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 3 of 38

(CONTINUE FROM: PREVIOUS LAWSUITS ON PAGE TWO(2).

D.GERRY WILLIAMS Vs CORRECTION OFFICER RONQUILLO et al
COURT AND CASE NOMBER:* 1:1-cv-8/4-SMS(PR) EASTERN DISTRICT OF CALIF.
RESULTS: CASE RESULTED IN A SETTLEMENT.

(2A)

 
 

l.

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 4 of 38

D. CAUSE OF ACTION

~ CLAINII
State the constitutional! or other federal civil right that was violated: EIGHTH AMENDMENT RIGHT

 

TO ADEQUATE MEDICAL CARE;CRUEL AND UNUSUAL PUNISHMENT.

tw

3.
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments.

Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.

[1 Basic necessities [] Mail C] Access to the court (X% Medical car
[J Disciplinary proceedings [| Property [1] Exercise of religion (_] Retaliation
(_] Excessive force by an officer (1 Threat to safety [] Other:

 

Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each

 

(SEE GENERAL APPEGATIONS AT PAGE )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

(SEE GENERAL ALLEGATIONS AT PAGE )
3. Administrative Remedies:

Are there any administrative remedies (grievance procedures or administrative appeals) available at your
veh

institution? Xl yes LI No
Did you submit a request for administrative relief on Claim [? . Kl yes C1 No
c. Did you appeal vour request for reliefon Claim I to the highest level? KX Yes LI No

d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 5 of 38

CLALVI II
State the constitutional or other federal civil right that was violated:

 

 

lo

“a
oo.

Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
[_] Basie necessities [| Mail [] Access to the court (_] Medical care
(_] Disciplinary proceedings L] Property (1 Exercise of religion CI Retaliation

L} Excessive force by an officer Lo Threat to safety CL] Other:

 

Supporting Facts. State as briefly as possible the FACTS supporting Claim Hl. Describe exactly what each

Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

de,

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

Cay

Administrative Remedies.

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your
5 + g p

institution? /[] Yes [No
b. Did you submit a request for administrative relief on Claim ILI? [lyes CINo
c. Did vou appeal your request for relief on Claim II] to the highest level? [i Yes [I No
d

[f you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If vou assert more than three Claims, answer the questions listed above for each additional Claim ona separate page.

5
 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 6 of 38

CLAIM
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim IL. Identif¥ the issue involved. Check only one. State additional issues in separate claims.
[_] Basie necessities [ } Mail [J Access to the court L] Medical care
_] Disciplinary proceedings [_] Property (_] Exercise of religion CI] Retaliation

[] Excessive foree by an officer 1] Threat to safety (1) Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+. Injury. State how you were injured by the actions or inactions of the Defendant(s).
5. Administrative Remedies.
a. ' Are there any administrative remedies (grievance procedures or administrative appeals) available at your
institution? Ll yes LINo
b. Did you submit a request for administrative relief on Claim II? [lyes LI No
c. Did you appeal vour request for relief on Claim IL to the highest level? Llyes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
} ) y exp ¥3
did not. ~

 

 
 

Case 1:19-cv-00855-DAD-EPG Document 12. Filed 11/08/19 Page 7 of 38

E. REQUEST FOR RELIEF

te th ief Vou are Seeking;
Stats the relief you are seeking’ «5 REQUEST FOR RELIEF AT PAGE)

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on_NaVev7beR 4, 20/4 Baris 4) Uz

 

 

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint
r pee Pp

 

(Signature of attorney. if any)

 

 

 

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages. but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages. be sure to identify which section of the co mplaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 8 of 38

I
JURISDICTION AND VENUE

 

1. This is a Civil Action authorized by 42 U.S.C. §1983 to redress
the deprivation, under color of state law, of rights secured by the

Constitution of the United States. This Court has jurisdiction under

“U.S.C. 1331 and 1343(a)(3). Plaintiff seek Declaratory Relief pursuant

to 28 U.S.C. §2201 and 2202. Plaintiff's claims for Injunctive Relief
are authorized by 28 U.S.C.§228 and Ruke 65 of the Federal Rule of
Civil Procedure.

2. The United States District Court for-the Eastern District of
California(Fresno District) is an appropriate venue under 28 U.S.C.
§1391(b)(2) because it is where the events giving rise to these claims

occurred.

3. TI
PLAINTIFF
3. Plaintiff GERRY WILLIAMS, (Plaintiff) is and at all times mentioned

herein was a prisoner of the State of California in the custody of
California Department of Corrections and Rehabilitation. He is currectly

confined in Kern Valley State Prison (KVSP) Delano, California.

ITl

DEFENDANT(S)

4. Defendant Glement Ogbuehi, (Ogbuehi) is a Physician Assiatence
(PA) of the California Department of Corrections and Rehabilitation,
who at all times mentioned in this Complaint held the Position of

PA, and is generally responsible for ensuring provision of medical
care to prisoners and specifically for scheduling medical appointments
outside of prison when a prisoner needs specialized treatment or

evaluation. He is sued in his individual capacities.

(7)
 

Ww

Ui

aN

22
23
24

26
27
28

 

 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 9 of 38

5. Defendant WAYNE ULIT is a medical doctor of the Department
of Corrections and Rehabilitation, who at all times mentioned

in this Complaint, was responsible for ensuring provision of
medical care to prisoners and specifically for the overall treat-
ment and evaluation-and diagnose of medical illnesses. Defendant
Wayne Ulit was acting under the color of state’law and is sued

in his individual capacity.

GENERAL ALLEGATIONS
1. On about 2010, while housed at Pleasant Valley State Prison,

(PVSP) Plaintiff was diagnosed with Hepatitis C which requires
interferon treatment. On April 12, 2012, Plaintiff was trans-

ferred to Kern Valley State Prison (KVSP).

2. On April 4, 2013, Plaintiff requested a medical transfer
from K.V.S.P. on the fact that Plaintiff suffers from Hepatitis G

(Hep-C) and should be receiving treatment for Hep-C. (See Exh. "A")

3. Plaintiff was evaluated on February 11, 2013 by Doctor A
Manasrah who documented on the medical. progress notes that

Plaintiff was Hep-C positive.. (See Exh.''B")

4 On October 17, Plaintiff submitted a "Health Care Service
Request Form stating that he was “experiencing excruciating
pain in the upper right side which he believed may be related

to Hep-C causing Liver Damage or Kindey Damage. (See Exh."c™)

//

(8)

 
 

22
23
24

26
27
28

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 10 of 38

5. Plaintiff was again evaluated. bu RN J.German on December 2,
2013, who recorded that Plaintiff had a history of Hep-C (See Exh.
"D')

6. For More than three (3) years Plaintiff complaintd to
Defendant.Wayne Ulit that -he was constantly having excurciating
pain in his upper right side, and that he believe the Hep-C

was getting worse.

7. Prior to Plaintiff contracting Cirrhosis of the Liver,
Ihe asked Defendant Wayne Ulit for treatment for the Hep-C.

Defendant Wayne Ulit denied the Plaintiff treatment.

8. Defendant Wayne Ulit stated that he would not give Plaintiff
the treatment because the medication is very expensive and

that Plaintiff had to be a certain age, (under 55 years old)
before he would treat Plaintiff Hep-C condition.
9 From pass medical records authored by Dr-Manasrah, Defendant

Wayne Ulit knew Plaintiff was positive for Hep-C.

10. On or about November 29, 2016, Plaintiff was evaluated

by Defendant Clement Ogbuehi who reviewed Plaintiff's medical
history and discovered that Plaintiff is Hep-C positive. Plaintiff
explained that he has been experiencing excruciating pain in

the upper right side for 4 or 5 years and has not receoved

any type of treatment or medication for his condition.

// (9)

 

 

 
 

Dn WF BW NY KB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 11 of 38

11. Plaintiff explained to Defendant Ogbuehi that there is

a new drug that could cure the Hep-C. Defendant Ogbuehi denied
Plaintiff this new medication and failed to provide Plaintiff
any other type of treatment, due to the expensive cost of the

drug.

12. By the time Defendants Wayne Ulit and Ogbuehi decided

to treat Plaintiff for Hep-C, Plaintiff had contracted cirrhosis
of the liver. (See Exh. "E")

13. Based on the progress Notes Defendants had actual knowledge
of Plaintiff's serious medical needs, but failed and delayed

in responding reasonably to the risk of furtther substantial

harm.. (See Exh."Bi")

14. For more than 5 years Defendants Wayne Ulit and Ogbuehi
refused to treat Plaintiff's Hep-C condition even though they
both knew Plaintiff suffered from positive Hep-C, and Plaintiff's

pain and suffering was prolonged, subjecting Plaintiff to the

wanton infliction of pain. (See Exh."B")

15. For over 4 years the Defendants failed to conduct test ::
that Plaintiff's symptoms called for and even after receiving
test results that shows that Plaintiff has cirrhosis of the liver
the Defendants still failed to treat Plaintiff Hep-C condition.

(See Exh."E")
(10)

 
 

Ww

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 12 of 38

16. On June 14, 2017, Plaintiff was ducated to Central Treatment
Center (CTC) for an Ultrasound of his liver. The Ultrasound

revealed that Plaintiff has now contracted cirrhosis of the

liver. (See Exh."E")

17. On July 3, 2017, Plaintiff filed a medical appeal requesting
treatment of Harvoni medication for the Hepatitis C and Cirrhosis
of the Liver. (See Exh."F1 through F9") Plaintiff has beed
asking for treatment for more than five years and has not received

any type of treatment.

18. Plaintiff as had Hep-C now for more than 18 years and
has not received any type of treatment. The Defendants statéd
that Plaintiff's hep-C was undetectable. (See Exh."C7")

A patient whose symptoms seem quite mild one year can be in

a critical situation the next year.

-19. The Defendants has known since 2013, that Plaintiff has
Hep-C and nothing has been done to cure the disease. (See Exh."'Bl

-B2")

20. Until fairly recently, the standard treatment regimen consist-
ed of high doses of interferon, a virus-fighter produced by white

blood cells in conbination with another drug, Ribavirin.

21. The drug were effective in fewer than half the cases,

and could cause significant side effects, from Anemia, Hair Loss

(11).

 

 

 
 

Ur

Oo Oo NN

 

 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 13 of 38

and Flu like symptoms to Memory Loss and Liver Failure.

22. Adding a third drug to the package, Boceprevir, appeared
to .boost success rates somewhat, but also increased the likeli- .

hood of side effects.

23. Starting in 2013, when Plaintiff requested treatment,
the release of a new generation of direct-acting antivirals,
known as ADDs, offered new hope for Hep-C patients. The new
drugs are tailored to combat specific genotypes of the virus,
and is more effective than interferon, resulting in virual

cure in more than 90% of patients.

24. Plaintiff requested this new drug Harvoni, which is a

cure for Hep-CG prior to contracting Cirrhosis of the Liver,

and the Defendants Wayne Ulit and Oghuehi refused to provide

Plaintiff with medications to cure the hep-G due to ¢

o

st,
now, Plaintiff's hep-G has develpoed into cirrhosis of the

liver.

try

25, Plaintiff's liver is hetero

0g

eneous Enchogenicity and
exhibits a Nudolar surface Contour consistent with Cirrhosis.

consisting of dissimilar or diverse ingredients of constitutents;

“mixed.

//
//
(12)

 
 

Ga

an

 

 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 14 of 38

26. According to the Ultrasound of Plaintiff's liver, the
image of the Transverse and Longitudinal Static of the upper
Quadrant of the abdomen are suboptimal due to body habitus.

(See Exh."E")
27, Doctor C.Schult, a Liver specilist, recommended dynamic
enhanced abdominal CT, which. was never ordered by Defendants

Wayne Ulit nor Defendant Ogbuehi. (See Exh."E")

28. Plaintiff's Liver.also exhibnits a (Nudolar) small mass

of round irregular shape lump of a mineral or meneral aggregate,
a swelling on the Leguminous Root that contains symbiotic

bacteria, thus, a small abnormal knobby bodily protuberance

as a tumorous growth or a cale ification near the joint. (See
Exh. "Ely
29, Plaintiff informed Defendants Ogbuehi and Wayne ULit

on several difference occasions. that he was exneriencing excurci-
ating abdominal pain. dark loud smelling urine, and reauested

the new.oral treatment:Harvoni, Savaid, and Viekra Pak which
works bétter than interferon and only takes 12 to 24 weeks

ta 100% success rate.

>,

to cure the Hep-C virus and has a 90%

Plai,

oe

ntiff request for treatment was denied. (See Exh."F1
through F9") The Defendant were deliberate indifferent to

Plaintiff's serious medical need.

//
//

’

 
 

 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 15 of 38

CAUSE OF ACTION

DENIAL OF MEDICAL TREATMENT IN VIOLATION OF THE
EIGHTH AMENDMENT IN FAILING TO TREAT PLAINTIFF'S
HEPATITIC C VIRUS WHICH DELOVELPOED INTO CIRRHOSIS
OF THE LIVER, CONSTITUTING DELIBERATE INDEFFERENCE
TO A SERIOUS MEDICAL NEED IN VIOLATION OF THE UNITED
STATES CONSTITUTION

1. Plaintiff incorporate paragraphs 1 through 29 as if fully
set forth herein.

2. Plaintiff alleges that the actions of Defendants Wayne
Ulit and Clement Ogbuehi in failing to erovide Plaintiff with
adequate medical treatment for the Hepatitis C virus caused

laintiff to become affected with cirrhosis of the liver, which

™~

denied Plaintiff the minimal civilized measures of life necessities
and were deliberate indifferent to Plaintiff's health and Ls
the proximate cause of Plaintiff's continued suffering.

3. Defendants Wayne ULit and Ogbuehi's denial of treatment
to plaintiff's conditions as described herein, constitute

a serious medical need in that the failure to treat these con-

ditions has resulted in further significant iniuries, and the

ongoing failure to treat it is likely to cause more serious

injury,

4, Said iniuries has included but not necessary been Limited

to Hepatitis C and Cirrhosis of the Liver, fever, acting joints,
and severe abdominal pain. Plaintiff's medical conditions
also significantly affects his activities in prison each and
every dav,
De Plaintiff is informed and believes, and thereen alleges,
//

(14),

 

 
 

Un

co ob Pe NON

 

 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 16 of 38

!

that the Defendants have acted intentionally in the manner:

>
tm
'd

described above and with knowledge laintiff's suffering
and the risk of further serious harm that could result from
their actions or failure to act in providing Plaintiff adequate

medical treatment causing cirrhosis of the liver.

6. The Defendants' conduct violated 42 U.S.C. §1983, because .

the conduct constitutes deliberate indifference to Plaintif£'
Eighth Amendment Right to be free from cruel and unusual punishment
7. As a proximate result of the Defendants’ conduct, Plaintiff

has suffered and continues to suffer general damages in the

form of cirrhosis of the liver and hepatitic C, fever, aching

code

joints, and severe pain and emotional distress. Plaintiff

is informed and believes, and thereon alleges, that he will

8. As a further proximate result of the Defendants' conduct,
Plaintiff is informed and believes, and thereon alleges, that
he will suffer special damages in the future in the form of
medical expenses for treatment of his condition and loss of

income.

9. In ac

©

ting as described herein above, the Defendants’ acted
despicably, knowingly, willfully, and maliciously, or with

eckless or collous disregard for Plaintiff's federal protected

rights, entitling Plaintiff to an award of exemplary and punitive
damages.

//

(15)

 
 

BW

Ui

~]

 

 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 17 of 38

WHEREFORE,

reli

A.

im

ef: |

Issue

Issue

and Defendant Wayne Uli

1.

nN

Award
1.

Award
L.

Award cost

just

Rated: Navebee y 2019

Award

and bp

CLAIM FOR RELIEF

Plaintiff request that the Court grant the following

eclaratory Judgment stating that:

a)
9)

iD
m

ndant Clement Qgbuehi and Defendant Wavne Ulit'

r to provide adequate medical care
he Plaintiff violated, and continues to violate
Plaintiff's right under the Eighth Amendment
United States Gonstitution.

3
tote
3
Hh
“M9
ta.
i
in
3

rroct thD
om wron

Mm Poet i”
or —t
zs: tid

@

an Injunction Ordering Defendant C1 ement Ogbuehi
t or their agents

ct
°

Immediately arrange for the Plaintiff to receive |
the Harvoni medication needed to cure his hepatitis
G virus and Cirrhosis of the Liver.

rrange for Plaintiff to be examined by a qualified
specilist in Hepatitis C and Cirrhosis of the Liver.

Compensatory Damages in the following amount:
$2,000,000.00 against Defendant Clement Ogbuehi

and Wayne ULit individually and severallv for the
failure. to provide Plaintiff with adequate medical.
treatment for his hapetitis C and Cirrhosis of the
Liver.

Punitive Damages in the following amount:
$2,000,000.00 against Defendants Wayne Ulit and C./Ogbuehi
and fee

such other and further relief as the Ceurt deem

oper.

Jury demand.

Hooray tal hem.

GERRY WILLIAMS/PLAINTIFF/ IN PRO SE

“os
—
wo

—Z

 
 

 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 18 of 38

Dated: June 10, 2013.

To > Martin D. Biter, K.V.S.P. Warden.

From : Inmate Gerry Williams/ D-77087 / C3-128L / K.V.5.P.

RE >: Toxic Afsenic Tainted Drinking Water and Valley Fever at K.V.S.P.
Dear Warden Biter,

Iam giving Notice that I'am currently an inmate confined at
K.V.S.P. where the drinking water is tainted with high levels of
toxic arsenic, which is known to cause serious health problems to
humans, including, but not limited toa, cancer.

I am suffering from Asthma and Hepatitis C, and should be
getting treatment for both illnesses. I shauld be receiving Inter-
feron Treatment for the Hepatitis C. However, Iam informed that
Interferon Treatment is known to weaken the immune system. I- am
Further informed that K.V.5.P. is located in a Valley Fever endemic
area and Interferon Treatment is known to increase the risk of me
contracting Valley Fever. I am also informed that the Anti-Fungal
Medication used to treat Valley Fever are known to seriously damage
both the kidneys and liver which would leave me in a worse condition
should I contract Valley Fever while receiving Interferon Treatment.

On April O4, 2013, after several requests For a medical trans-
fer to an institution/prison out of the Valley Fever endemic area,
to safely receive Interferon Treatment for Hepatitis C, which were
verbally denied, I submitted an Inmate Health Care Appeal requesting
such a medical transfer to be safe from Valley Fever and Arsenic

tainted drinking water.

EXHIBIT’A1"
 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 19 of 38

Iam an African American and I am not a resident of this*area
nor am I from this area, thus my risk of contracting Valley Fever
are high and if I were to start receiving the Interferon Treatment
my risk af contracting Valley Fever would greatly increase.

Io am respectfully requesting that you, Warden Biter, as Warden
at K.V.S.P., with the knowledge and power to cause a medical trans-
fer to lessen the risk of me contracting Valley Fever, and ta have
safe Arsenic Free drinking water. Additionally, to use your power
tao have me transferred to another prison out of the Valley Fever
endemic area to allow for my receiving the Interferon Treatment for

Hepatitis C.

a)
Dated: UUNE /0, 2013 Respectfully Submitted,

Harvecx ti! ber.

Gerry /Williams D-77087

 

EXHIBIT "A2"
 

‘ale

Topps ee

é

et

 

" } Reason for Visit: Chronic Care

t >a Asthma: # attacks since last visit?

pe
?

ss

?

og Case 1:19-cv-00855- DASiMary Care Care Op der boertls

Filed Ag/osi19 Page 20 of 38

 

 

 

 

 

 

 

 

 

 

 

 

| Patient Data: CDCR #: 477087 | Name (Last, First, Ml): williams, gerry | pos: 7/31/1954 | “Housing: _c3-128 |
oS. Date & Time = | Age, eUHR Avallable_ | = Current Med Recon Reviewed __] ““Immunizations_|_HCM/Preventative_|_ Parole Date _/
3 (2/11/2013: 2: 40:33 PM 58 Yes Yes ( Pt. Adherent to Rx) | Reviewed Reviewed

i “temp | Pube “oP RR OzSae-_ |. Welibs) “| Ht(in) | BMI |. > ~~ Allergies: Peak Flow (Reg Asthma) |

_f 96.9 70 Try 20 99% 196 61 37.03 NKDA

CHIEF COMPLAINT: cep hcv, sz d/o
ra HTN: Chest pain? Y/N | sos? Y/N |. Diabetes: # of hypoglycemic reactions since last visit?

 

 

 

 

| Seizures: # of selzures since last visit? None

 

 

Asthma canisters In last month?

 

ATTA visits since last year?

# awakening w/asthma sym/week?
“ : . ACAT:

 

 

 

 

Warfarin- INR/Date

‘IFINR High-bleeding (gums/nose), bruising?

IfINR Low-reason? |

 

 

 

Subjective: denies any medical complain, denies any sz activities

PMH: Problem List Reviewed
Recent Abn Symptoms/ROS: denies

Objective: no obvious distress

| Additional Complaints? vin |

 

Selecting “WNU" documents that all exam elements listed In the PCP
Clinical decision Support dated June 11, 2009 are “within normal limits”

 

 

 

 

 

 

 

 

 

 

 

General WNL Musculoskeletal WNL

Nee Ha —. Neurologic WNL

Cardiac WNL Rectal __

Pulmonary WNL \ Skin (req-HIV/War) WNL

Abdomen WNL Extremity WNL .

Genital __ Foot (all diabetics) __

LAB/IMAGING RESULTS: reviewed, afp/f.lipid/haic pending Consults:

 

 

ToD Goal
HOV =
sz At Goal

Plan

no

continue with
come back for

alt 29, ast

medical issues

 

 

(J Colon Ca’Screen{>50) [_] Ann Eye Exam(DM) [J Micro-albumin(DNFACE/RB) EX) Influenza (Asthma,DM,HiV, other) |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HCM/ Preventatwe Ol Pneumovax (Asthma, DM, HiV,other) (QHep A vae. series [Hep B vac. series []Tdap
(7410/1845/128C3) (lua, Cleve, Cesc, Cine, Cicmp, ClHemAtc, (RIAFP, [Jabd U/S Other:
1.Disability / 2.Accommodation . uF Coe Patient Education: heart healthy diet, no hepatotoxins .
TABE Score: [_]<4.0 C1 Extra Time 1 Cisu CX P/t asked questions EX Meds jtabs/study results [XJ pt. verbalize understanding of A/P
a touder co . .
C1 ppv (J ppv [Lp El stower [XJ Basic Simpte P/I summarized info Bd Diet/Exercise/wt. met. BQ Smoking/ETOH LI
Opes (] pNH CO Equip. (CI transcribe | 6 EC Achieved CHRONOS: 2848 ; pao ;  128¢3
{_] ons [] ppp [-} Other: tabe 4.7 “*See Chrono/notes Adv. Directive Y/N OLST Y/N
PPatient agrees with Tx plan: Yes CDCR #: | d77087
30 days DMd (] s-10d (J 10-2sd (] 30-50a [_Jeo-sed (1)
Next Visit: . 120-180d Name (Last, First, Mi): | williams, gerry
RTN to Clinic PRN & increased or Persistent Signs or Symptfiys :
Printed Name/Title A Signature { } ‘Date of Birth: | 7/31/1954
A. Manasrah, NP Housing: | c3-128
Sr —v*
EXHIBIT

STATE OF CALIFORNIA

PRIMARY CARE PROVIDER PROGRESS NOTE, CDCR 7230-M (04/30/12)

’ Confidential Saved 2017-03-20T23:08:13Z

wat
er
 

. ~ STATE OF CALIFORNIA

oy

ocumem 12 Filed 11/0s/I9° Page 21 of 38

Q

PRIMARY CARE PROVIDER PROGRESS NOTE
CDCR 7230-M (08/09)

02 [cof
pare tO: Fine: \| 25 ace: DY /

UHR Presenea

&... OF CORRECTIONS AND REHABILITATION

Page 1 of }

es EINo MAR Present:_=r¥es [No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp: Pulse: RR: Ze +f /] We | | BMI: / b
? -
Ho-4 (op | 120/78 “OL ff | DB? fas
: a. C Allergies: ign: 7 i .
Chief Complaint: A A ee (: L oh OES NAL
sunegrive: 2 hos fe m Weare ene Cec
On [pa is cs is L usd 7 cA Qrase t “Dress , TEtpos _er Oo [Cobol
ALS Cen $o~ no AW Conf K > VS Suge 8 V
OBJECTIVE: WNL*| ABN Primary Gare F Provider Clinical arson Sanat dated June 11, 2008 WNL*| ABN STUDY RESULTS:
are within normal limits.
1. | General _ 1 ro 7. | Musculoskeletal Ja7T Oo
2. | HEENTNdk mL . in/Ext. y
TI 70 8. | SkiwExt ATO
3. | Cardio eg oO Sfe4Z#2 9. | Neurological ArT o
4. | Pulmonary i TO CT, 19. | Psychiatric oO oO
5. | Abdomen pza oO a 11. | Rectal/Prostate ; =
6. Genito-Urinary ’ O 12. | Breast/Pelvic
S¥ AD Noe DrAraas eky cle Se

 

 

 

ASSESSMENT/PLAN: For all chronic conditions list degree (G, F, P) of control and clinical trend (I, S, W)

Ca Cede then Uwal tad,
yo anv Vas

 

—

 

 

Lnpaived Sluuge Ploenge . <<“peo MaDe — te
nad pAcadhwns Ce no ackble

QA Ago,

ot Gags

 

 

 

 

 

Boprwes ew, -+hisY ae “HALE OG Dil
CR PCr r im a SS
en

 

PATIENT EDUCATION; Patient able to verbalize understanding of A/P
€

cis A Tbs Resulis fares fer exercipe TI We Meme-for smoking

 

Self Management Goal(s): N\ a —_ | )
Next Visit: Days ft MOMNMALD ¥ MN

Primary Care Provider (Print ¢ amerTie

 

Primary Care Provider Signature:

OTIDYT
Willams,
7. 2|-195Y

3. Effective Communication:
G PA asked questions

1. Disability Code: 2. Accommodation:
COTABE score¢ 4.0 OC Additional time
OOPHODPY ILO CO Equipment SLI OP summed information
© DPS CG DNH OC Louder O Slower Please check one:

0D DNS 5 DDP OC Basic O Transcribe 0 Not reached* G Reached

Aa QO Other* “See chrono/notes
4, Comments:

Aeon!

 

 

 

CDC Number, Name (Last, First, MJ), Date of Birth, Institution/Housing

( Odh Gaia Saved 2017-03-20123:08:13Z

 

EXHIBIT "pag"

 
 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 22 of 38

.

(8 | e 9972596

CDC 7362 (Rev. 03/04) HEALTH CARE SERVICES REQUEST FORM — DEPARTMENT OF CORRECTIONS

PARTI: TO BE COMPLETED BY THE PATIENT
A fee of $5.00 may be charged to your trust account for each health care visit.

If you believe this is an urgent/emergent health care need, contact the correctional officer on duty.

 

 

 

 

 

REQUEST FOR: MEDICAL &X] MENTAL HEALTH []_ DENTAL [J MEDICATION REFILL CJ
NAME CDC NUMBER HOUSING
Geeey williqns D-77097 C2~-/29-L

 

 

DATE

Ocfebae 14, 2013
REASON YOU ARE REQUESTING HEALTH CARE SERVICES. (Describe Your Health Problem And How Long You Have Had
The Problem)

7a AD EXPEL FENCING EXCRUC IATinG Pain) jat Ny UPPEC Rigi SING wWarcH LF
oehttes beliewe 7S Re LATED To WHE ed CATON Caclexi CAn) | Prd oR HeP/ C3
CREE IG Live oR ‘KA Ney Damage:

PATIENT SIGNATURE

 
 
 

 

 

 

 

 

 

NOTE: IF THE PATIENT 1S UNABLE TO COMPLETE THE FORM, A HEALTH CARE STAFF MEMBER SHALL COMPLETE THE FORM ON
BEHALF OF THE PATIENT AND DATE AND SIGN THE FORM

 

PART Wi: TO BE COMPLETED AFTER PATIENT’S APPOINTMENT

 

ea vi Visit is not exempt from $5.00 copayment. (Send pink copy to Inmate Trust Office.)

 

4

 

 

 

 

 

PART HU: TO BE COMPLETED BY THE TRIAGE REGISTERED NURSE
Date / Time Received: In. (nef? IOS. . | Received by: A. Rancel RN
Date / Time Reviewed by RN: IV tB IMO Reviewed by: ee
S: Pain Scale: 1 2 3.4 5 6 7 8 9 10

 

 

 

 

Awa

 

 

 

 

 

 

do
O: _T: P: R: BP: WEIGHTY. Ate ua lO

 

 

 

 

 

A:

 

P:

 

CL] See Nursing Encounter Form NVusutlsylitae - hh. Para )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E:
APPOINTMENT EMERGENCY g URGENT ROUTINE
SCHEDULED AS: Wo (MMEDIATELY) (WITHIN 24 HOURS) O (WITHIN 14 CALENDAR DAYS) Ol
REFERRED TO PCP: DATE OF APPOINTMENT:
COMPLETED BY,

A. Rangel, RN NAME OF “oso.
PRINT /STAMP NAME SIGNATURE / TITLE DATE/TIME COMPLETED

A. Rangel, RN ING 2 ice
Cpe 7362 (Rev. 03/ 04) Original - Unit Health Record Yellow - Inmate (if copayment appli: meat applicable) 1 Gold. tnmate

EXHIBIT '"'c"
 

- Califomia Correctional Health Care Services
Institution: ' Lf
Name: ll famat Loe tue) cDcHY 77087. DOB73/--5Y Date/Time [i

Fill in the blanks and check all that apply

 

’ Allergies:

  

Physician responded (time)

“Case 't9-cv-00855-DAD-EPG” Document i2— Filed 1/08/19 Page 23 of 38

 

 
   
 
 

    

SUBJECTIVE:
Chief Complaint: 4 |
Date and time of onstt: 4
Describe symptoms: ae ite) burning
1 bleeding O irritation

 

  

Pain: Location: push 4
What makes the pain better: fade ds
On scale of 0-10 (0 = no pain 10 = Woyst pain)
Prior history of: hemorrhoids ( constipation
U) diarrhea’ O Gi illness (including liver

disease) Qian sex or instrumentation C) other.
Chronic illness: J

    
  
 

 

to".
Current medications:

OBJECTIVE:
VS: Temp
Visual inspection of anal area reveals:
Q Trauma O) Rash O Papules QO Redness

QO) Edema UO Skin Tags O Hemorrhoids QO Warts
O Abscess ¥Fissures O Fistula QO Bleeding
QO) Drainage O Open wounds/lesions

 
  

 

   

   

Impaired tissue integrity evidenced by/related to
umd holas

 

Q Pain evidenced by/related to: -

 
   

MD referral completed: (eicley OY YES If yes:

Cl STAT (moderate to sevof€ pain, discharge, bleeding,
abscess, open lesions, condylomata, evidence of trauma, or
history of anal sex or instrumentation)

(] Urgent O Routine :
Li Orders received by phone from POC.
Physician called (name / time)

 

 

RECTAL ITCHING/ erythema and/or mild discomfort

‘with or without hemorrhoids or open lesions:

Q) Sitz bath 20 min. TID PRN pain/itching while
symptoms persist.

CQ) Warm compresses to area QID PRN pain/itching
while symptoms persist.

ENCOUNTER FORM: HEMORRHOIDS
CDCR XXXX

1 of 1

Encounter Form: Hemorrhoids

 

Hydrocortisone Hemorrhoidal Cream 1%: apply to
affected area no more than 3-4 times/day while
symptoms persist.

External hemorrhoids accompanied by mild bleeding —

with bowel movements:

(1 Warm compress to area QID PRN while symptoms
persist.

at Hemorrhoidal Rectal Suppository 1% PRN per

rectum itching/burning/pain after each BM while

symptoms persist; not to exceed 4 times/day.

Sitz bath 20 min. TID while symptoms persist.

Docusate Sodium 100mg 1-3 softgels PO QD x 14

days and while hemorrhoids persist.

Q) Calcium Polycarbophil 625mg PO QD x 30 days
and while symptoms persist

Oo

All other symptoms: Refer patient to a physician on a

_ STAT, Urgent, or Routine basis as appropriate.

ore patient's potential for understanding the

health information to be provided.

._ Provide patient education consistent with the

assessment of the condition.

Q) Document the education provided and the patient's
level of understanding on the nursing protocol
encounter form. ;

Q) Refer patient to other resources as needed.
Document all referrals on the nursing protocol
éncounter form.

Q) Advise the patient to resubmit a Health Care Request
Form (CDC 7362) if symptoms persist.

Signature / Title

7/26/2011

EXHIBIT "D"'

Confidential Saved 2017-03-20T23:08:13Z

 
 

Ry

Case 1:19-cv-00855-DAD-EPG Document 12. Filed 11/08/19 Page 24 of 38 page j of 1

Kern Valley State Prison

 

 

Name: GERRY WILLIAMS Patient ID: 11487426

DOB: . 7/31/1954 Secondary ID: D77087

Exam Name: US ABDOMEN CMPLT | 76770

Age: 63Y 1M Exam Date: 6/14/2017 09:14 AM

Primary Care Provider: C. Ogbuehi, PA - KVSP|
Ordering Provider: W. Ulit, MD

 

CLINICAL INDICATION: Other sympioms involving abdomen and pelvis\E\F\E\789.9
COMPARISON: None
FINDINGS:

Transverse and longitudinal static images of the right upper quadrant of the
abdomen were obtained. Images are suboptimal due to body habitus.

Liver: The liver is heterogeneous in echogenicity and exhibits a nodular
surface contour consistent with cirrhosis. No focal hepatic lesion is
identified. If thera is clinical concern for hepatocellular carcinoma, a
dynamic enhanced abdominal CT is recommended.

Gallbladder/Biliary: The gallbladder contains no stones. No common duct images
were obtained.

Pancreas: The pancreas is not visualized.
Spleen: The spleen is normal in size.

Renal: The kidneys are heterogeneous | in appearance measuring approximate 9 cm.
There is no hydronephrosis.

Vascular: The aidominal aorta is not visualized. The portal vein is patent.
Fluid: There is ro ascites in the upper abdomen.

IMPRESSION:

1. LIMITED ABDOMINAL SONGGRAM.

2. HETEROGEMEOUS LIVER WATHOUT FOCAL LESION.
3. HETEROGENEOUS KIDNEYS WITHOUT HYDRONEPHROSIS.

Report Electronically Signed by: C Schultz MD
Report Electronically Signed on: 6/15/2017 09:47 AM

 

EXHIBIT “E1"
 

 

 

 

- .
if Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 25 of 38
f
3 KVSP - Kern Valley State Prison
}
) Patient: WILLIAMS, GERRY DEWAYNE
4 DOB/Age/Sex: 7/31/1954 / 63 years / Male CDCR: D77087
} Ambulatory Intake Forms
j
HTN (hypertension) (SNOMED Name of Problem: HTN (hypertension) ; Recorder: Ogbuehi,
CT Clement PA; Confirmation: Confirmed ; Classification: Medical
71215744012 ) ‘Code: 1215744012 ; Contributor System: PowerChart ; Last

Updated: 7/3/2017 10:01 PDT ; Life Cycle Status: Active ;
Responsible Provider: Ogbuehi, Clement PA; Vocabulary:

SNOMED CT

Hypertension associated with Name of Problem: Hypertension associated with diabetes ;
diabetes (SNOMED CT Recorder: Ogbuehi, Clement PA; Confirmation: Confirmed ;
11215744012 ) Classification:’ Medical ; Code: 1215744012 ; Contributor
System: PowerChart; Last Updated: 5/16/2017 09:49 PDT ;
Life Cycle Date: 5/16/2017 ; Life Cycle Status: Active ;
Responsible Provider: Ogbuehi, Clement PA; Vocabulary: ~
SNOMED CT

; Comments:

3/16/2017 8:44 - Ogbuehi, Clement PA
eg ny . Carvedilol 6.25mg bid
;._ Liver:cirrhosis (SNOMED CT Name of Problem: Liver cirrhosis ; Recorder: Ogbuehi,
:33568015 ) Clement PA; Confirmation: Confirmed ; Classification: Medical
; Code: 33568015 ; Contributor System: PowerChart ; Last
Updated: 7/3/2017 10:00 PDT; Life Cycle Date: 7/3/2017 ;
- Life Cycle Status: Active ; Responsible Provider: Ogbuehi,
Clement PA; Vocabulary: SNOMED CT
: Comments:

7/3/2017 10:00 - Ogbuehi, Clement PA

EGD done 5/3/2017 - Dr. Matuk - no esopgeal varices. LiVer
ULTZ done 6/14/2017 - heterogeonus liver withoucal focal mass
and heterogenous kidney withoug hydronephrosis; AFP - done
(per Dr. matuk) 1.8, FOBT x3 - negative 6/19/2017, lab
5/16/2017 - HCV RNA <1.18 - stable LFT

Thalassemia, unspecified Name of Problem: Thalassemia, unspecified ; Recorder:
(SNOMED CT Ogbuehi, Clement PA; Confirmation: Confirmed ;
lassification: Medical; Code: 66816015 ; Contributor

:66816015.)
‘ System: PowerChart; Last Updated: 5/16/2017 09:49 PDT ;

Life Cycle Date: 5/16/2017 ; Life Cycle Status: Active ;
Responsible Provider: Ogbuehi, Clement PA; Vocabulary:
SNOMED CT

Diagnoses(Active)

Aspirin long-term use Date: 5/31/2017 ; Diagnosis Type: Discharge ; Confirmation:
Confirmed ; Clinical Dx: Aspirin long-term use ; Classification:

 

Legend: c=Corrected,-@=Abnormal, C=Critical, L=Low, H=High, f=Result Comment, i=Interp Data, *=Performing Lab

Report Request ID: 3539468 Print Date/Time: 9/19/2017 14:21 PDT

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
EXHIBIT "E2"
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 26 of 38

  
  

 

CALIFORNIA CORRECTIO

HEALTH CARE SERVICES

Date: JAN i 9 2046

   

To: WILLIAMS, GERRY (D77087)
Kern Valley State Prison
PO Box 3130
Delano, CA 93216
From: California Correctional Health Care Services

Health Care Correspondence and Appeals Branch
P.O. Box 588500
Elk Grove, CA 95758

Tracking/Log#: KVSP HC 17038681

This appeal was reviewed by Health Care Correspondence and Appeals Branch staff on behalf of the e Deputy
Director, Policy and Risk Management Services. All submitted information has been considered.

DIRECTOR'S LEVEL DECISION:
Appeal is denied. This decision exhausts your administrative remedies.

APPEAL REQUESTS:

You are requesting treatment for liver cirrhosis/hepatitis C with the medication Harvoni.

BASIS FOR DIRECTOR'S LEVEL DECISION:

Your appeal file and documents obtained from your Unit Health Record were reviewed by licensed clinical staff.
These records indicate:

Subsequent to your initial health car appeal submittal, the guidelines for treatment of Hepatitis C virus infected
patients have been revised. As such, your medical condition will continue to be monitored with care provided as
determined medically indicated, in accordance with the California Correctional Health Care Services Care Guide:
Hepatitis C (December 2017).

The guidelines for treatment of Hepatitis C virus infected patients are outlined in in the California Correctional
Health Care Guide: Hepatitis C (December 2017) that can be found in your institution’s law library.

While the health care appeals process is an administrative means of setting forth your health care concerns, it is
not a substitute for direct communication about your health with your health care providers. You are encouraged
to continue your care with your assigned health care providers and share with them new or additional clinical
information about your conditions that you believe may affect your care. However, California law directs your
health care providers to offer and provide only the care they determine to be currently medically necessary for
you, in accordance with appropriate policies and procedures. Previous orders from other health care facilities or
staff, input from health care consultants, and/or your own personal preferences may be considered, but do not
control the professional judgment of your current health care providers.

 

CALIFORNIA GORRECTIONAL P.O. Box 588500
HEALTH CARE SERVICES EXHIBIT “F1" Elk Grove, CA 95758
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 27 of 38
G.WILLIAMS, D77087

KVSP HC 17038681
Page 2 of 2

After review, no intervention at the Director’s Level of Review is necessary as your medical condition has been
evaluated and you are receiving treatment deemed medically necessary.

RULES AND REGULATIONS:

~ The rules governing these issues are: California Code of Regulations, Title 15; Inmate Medical Services Policies
and Procedures; and the Department Operations Manual.

ORDER: .
No changes or modifications are required by the institution.

S. Gates, Chief

Health Care Correspondence and Appeals Branch
Policy and Risk Management Services

California Correctional Health Care Services

 

CALIFOR ELA CORRECTIONAL. °
HEALTH CARE SERVICES Ek Grove, CA 95758
EXHIBIT "F2"
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 28 of 38

 

Institution Response for First Level HC Appeal

Date: 8/29/2017

To: WILLIAMS, GERRY (D77087)
C 002 1107001LP
Kern Valley State Prison
PO Box 3130
Delano, CA 93216

Tracking/Log #: KVSP HC 17038681
Appeal Issues:
In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 8/8/2017, you indicated:
Issue Type — Action Requested
Issue 1: Chronic Care ( Cirrhosis ) REQUESTING MEDICATION, HARVONI, FOR THE
TREATMENT OF LIVER CIRRHOSIS/HEPATITIS C -
DENIED
Interview:

You were interviewed by J. Sao, Physician & Surgeon on 08/28/17 regarding this appeal. During the interview,
you were allowed the opportunity to fully explain your appeal issue(s). —

Response:

The First Level Appeal, received on 8/8/2017 indicated: refer to attached pink 602 HC/ Health Care Appeal and
green 602-A attachment for full details regarding your issue(s).

The response stated you were examined by J. Sao, Physician & Surgeon on 08/28/17. This examination is
documented on an Outpatient Progress Note dated 08/28/17. This document states you requested medication,
Harvoni, for the treatment of liver cirrhosis/Hepatitis C. A review of your Electronic Health Record (EHR) and
related documents was completed. Primary Care Provider Notes dated 07/03/17 showed an EGD was conducted
on 05/03/17 and showed no varices, a liver ultrasound done on 06/14/17 showed no focal masses, and Primary
Care Provider Notes dated 08/16/17 indicated your viral load are undetectable. Therefore, your appeal is denied
at the first level as there are no clinical indications to warrant the use of Harvoni, at this time. Your medica!
condition will continue to be monitored with care provided as determined medically indicated by the primary
care provider. If you have additional health care needs, you are advised to utilize the CDC 7362, Health Care
Services Request Form, process to access health care services in accordance with California Correctional Health
Care Services policy.

At the First Level of'Review this appeal was denied.

Your appeal with attachment(s), Unit Health Record (UHR), and all pertinent departmental policies and
procedures were reviewed. ;

Appeal Decision: . eee & Me
Based upon the aforementioned information, your appeal is denied. HOGA g ‘

OCT.1 8 anra
EXHIBIT "F3" |

 

!
eee :
Ne nl eg

J. Sao,
Physician & Surgeon

Kern Valley State Prison

HCCAB
Her 1 8 2017,

EXHIBIT "F4"

 

KVSP HC 17038681
Page 2 of 2

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 PagG Aree Ris D77087

 
 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 30 of 38

  

Institution Response for Second Level HC Appeal

Date: 9/14/2017

To: | WILLIAMS, GERRY (D77087)
C 002 1107001LP

Kern Valley State Prison BON ley
PO Box 3130 Yee
Delano, CA 93216 bey ; Cae’
Tracking/Log #: KVSP HC 17038681 Say
Appeal Issues:
In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 9/7/2017, you indicated:
Issue Type Action Requested
Issue 1: Chronic Care ( Cirrhosis ) REQUESTING MEDICATION, HARVONI, FOR THE
TREATMENT OF LIVER CIRRHOSIS/HEPATITIS C -
DENIED
Interview:

You were interviewed by J. Sao, Physician & Surgeon on 08/28/17 regarding this appeal. During the interview,
you were allowed the opportunity to fully explain your appeal issue(s).

Response:

The First Level Appeal, received on 8/8/2017 indicated: refer to attached pink 602 HC/ Health Care Appeal and
green 602-A attachment for full details regarding your issue(s).

The response stated you were examined by J. Sao, Physician & Surgeon on 08/28/17. This examination is
documented on an Outpatient Progress Note dated 08/28/17. This document states you requested medication,
Harvoni, for the treatment of liver cirrhosis/Hepatitis C. A review of your Electronic Health Record (EHR) and
related documents was completed. Primary Care Provider Notes dated 07/03/17 showed an EGD was conducted
on 05/03/17 and showed no varices, a liver ultrasound done on 06/14/17 showed no focal masses, and Primary
Care Provider Notes dated 08/16/17 indicated your viral load are undetectable. Therefore, your appeal is denied
at the first level as there are no clinical indications to warrant the use of Harvoni, at this time. Your medical
condition will continue to be monitored with care provided as determined medically indicated by the primary
care provider. If you have additional health care needs, you are advised to utilize the CDC 7362, Health Care

Services Request Form, process to access health care services in accordance with California Correctional Health
Care Services policy.

At the First Level of Review this appeal was denied.

The Second Level Appeal, received on 9/7/2017 indicated you were dissatisfied with the first level response.

The response stated your Electronic Health Record (EHR) was reviewed by M. Spaeth, Chief Physician &
Surgeon. A review of your appeal and related documents was completed. Your request for medication, Harvoni,

for the treatment of liver Cirrhosis/Hepatitis C is denied as there are no clinical indications to warrant the use of
Harvoni. Records show a Primary Care Provider Note dated 07/03/17 which indicates an EGD was conducted
on 05/03/17 and showed no varices, a liver ultrasound was done on 06/14/17 and showed no focal masses, and a
Primary Care Provider Note dated 08/16/17 indicates your viral load are undetectab mate Medical

 

EXHIBIT "F5"' |
 

Te |

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page at Olas D77087

KVSP HC 17038681
Page 2 of 2

Services Policies and Procedures, Volume 4, Chapter 31.2, Hepatitis C Management Procedures, “As outlined
in the CCHCS Care Guide: Hepatitis C, determination of eligibility for treatment is based on the patient-
inmate’s HCV genotype, extent of disease (stage of fibrosis on biopsy, when indicated), overall health status,
custody factors (such as time remaining to serve), and other factors which contribute to success or failure of
treatment. Treatment inclusion and exclusion criteria are outlined in the CCHCS Care Guide: Hepatitis C.”
Should you have further medical issues or concerns you are encouraged to submit a CDCR 7362, Health Care
Services Request form to clinical staff.

At the Second Level of Review this appeal was denied.

Your appeal with attachment(s), Unit Health Record (UHR), and all pertinent departmental policies and
procedures were reviewed.

Appeal Decision:
Based upon the aforementioned information, your appeal is denied.

Dann Coe

K. Brown,
Chief Executive Officer
Kern Valley State Prison

EXHIBIT "F6"

 
 

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 32 of 38

 

 

 

STATE OF CALIFORNIA : DEPARTMENT OF CORRECTIONS AND REHABILITATION
PATIENTANMATE HEALTH CARE APPEAL

CDCR 602 HG (REV. 04/11) Side 1
STAFF USE ONLY Institution: Log #: Category:
Emergency Appeal [ fyes KS QO on L7O2Z ‘4 \

Signature: FOR STAFF USE ONLY

 

 

 

 

You may appeal any California Prison Health Care Services (CPHCS) decision, action, condition, omission, policy or regulation that has a material
adverse effect upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any
supporting documents to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that iead to the filing of this appeal. If
additional space is needed, only one CDCR Form 602-A will be accepted. Refer to ‘CCR 3084 for further guidance with the appeal process. No
reprisals will be taken for using the appeal process.

 

Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY.
Name (Last, First): CDC Number: / Unit/Cell Number: . Assignment: |
WILLIAMS ,G D-77087 C2-107-L Unassinged

 

 

 

State briefly the subject/purpose of your appeal (Exampie: Medication, To See Specialist, etc.):
DENTAL OF ADEQUATE MEDICAL CARE FOR LIVER CONDICTION

Bdviy vse aa

 

A. Explain your issue (If you need more space, use Section A of the CDCR 602-A):

 

: : - AE 2B 99RD
Please take notice that on June 14, 2017, Subject was ducated to j AUD 8 8,203
CIC Medical Center for an ultrasound of his Liver. (Sea 602 A) i keysp uc ak .

Yoo APPEALS
B. Action requesied (if you need more space, use Section B of the CDCR 602-A):SUbj ect 1s . T ;

requesting medication to treat the cirrosis of the liver, a life - -OMDpBlated
!

 

Set ear Bran sar eredttagd ibe RSet

 

 

threatening medical condition. r Am REQUESTIN IG A Ler eC BET OA
of Haflvin: mehicarion For HElBTTT LEC
| Supporting Documents: Refer to CCR 3084.3.

 

List supporting documents attached (e.g. Trust Account Statement; CDCR 7410, Comprehensive
Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.): i

 

 

q
HW KVSP MO ADoEars
Hs

feet PA PO a PA ity

 

Ti No, | have not attached any supporting documents. Reason : Comuiated ~

DEP 26 2017

 

 

 

7

 

nace

Date Submitied: _/-3-2017/

 

PatienY/inmate Signature:

| KvsP BC ApPEAL

 

 

 

 

 
 
 

 

 

C. First Level - Staff Use Only Staff - Check One: Is CDCR’602-A Attached?[ |ves [_]No
This appeal has been: |
assed at the First Level of Review. Go to Section E. . ae
[Rejects ee attached letter for instruction): Date: Date: . Date: . Dale: wae

—

 

[-_]Cancelled (See al

ed letter): Date: a
[_]Accepted at the First Level ee a

Assigned to: Title:—~ 7 Date Assigned: Date Due:

First Level Responder: Complete a First Level resporige<ificlude interviewer's name, title, interview date, location, and complete the section below.

. [ other: oe MER
; ae Bobieiod:

Interviewer: Title: . Signature:
BAG 1 2016,

a Name)
Reviewer: Title: Signature:

(Print Name) WUICAC 1Iea Only fl

Date of Interview: z Interview Location:
Your appeal issue is: [_|Gra ted [_]Granted in part] enied

See attached letter. If a with First Level response, complete Section D.

 

 
   
  

 

 

"Lat nar rata © ngcemrrmecne|
 

 

 

ao ca oe

Case 1:19-cv-00855-DAD-EPG Document12 Filed 11/08/19 Page 33 of 38

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PATIENT/INMATE APPEAL Side 2
CDCR 602 HC (REV. 04/11) :

D. If you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the Health Care
Appeals Coordinator for processing within 30 calendar days of receipt of response. If you need more space, use Section D of the CDCR 602-A.

DISSATISFIED:As stated at the First Level, Dr.Obeuchi specifically told me that I have Cixvtosis of the Liver

SLs Or us ulver

based Gi the liver ultrasound done on Jime 14, 2017, which did show focal masses. I have been having untreated

ispatitis C now for more than 20 years but Dr. Ulit indicated on Apust 16, 2017 that its undetectable. |
A patient whose symptoms seans quite mild one year canbe in a critical situation the next year. Prison official

should give top priority for treatment. of prisoners whose tests indicates liver scarring. ‘The orocess that
desides who actunlly gets treatment. for Hep-C. is Ambiguous, objectively(See 602 -A for continuation) \

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient/Inmate Signature: Pd. wurtia—L Tiles Sa7 d= Date Submitted: 0.3.17
E. Second Level - Staff Use Only _ Staff ~ Check One: Is CDCR 602-A Attached? []Yes []No © L
This appeal has been: ,
By-passed at Second Level of Review. Go to Section G. |
[Jrejectod Woe attached letter for instruction): Date: Date: : Date: — Date:
[ ]cancelled (See attached letter): Date:
[__]Accepted at the Second Level of Review aa
Assigned to: Title: _Daté A\ Assigned: Date Due:
Second Level Responder: Complete a Second Levétresponse. Include Interviewer’s name, title, interview date, location, and complete the section
below. <n
Date of Interview: _- Interview Location: : :
Your appeal issue is: [_]cranted FJerantea in part ‘F[Banie , [“Jother:’ ee
See attached letter. If dissatisfied with Second Level response, complete Section D.
Interviewer: Title: Signature: : Date completed:
(Print Name)"
Reviewer: . Title: Signature:
(Print Name} HCAC Use Only -
Date received by HCAC: Date mailed/delivered to appellant: / if

 

 

 

F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mail for Third
Level Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chief, Office of Third Level Appeals — Health Care,
California Prison Health Care Services, P.O. Box 4038, 660 Suite 400, Sacramento, CA 95812-4038. If you need more space, use Section F of

the CDCR 602-A.  }JISSATISFIED:Subject should receive Harvoni for treatment of the liver
cirrhosis because subject's liver is heterogeneous echogenicity and exhibits a nudolar

surface contour consistent with cirrhosis. (Heterogeneous) constiting of dissimlar or
diverse ingredients of constitutents:MIXED. The images of the transverse and longitud-
inal static of_the upper quadrant of the abdomen are suboptimal due to (See 602-A)

Patient/inmate Signature: Date Submitted: September 29, 2017

 

[_ ]Rejected (See allached letter for instruction): Date: Date: : Date: Date:
[cancelled (See attached letter): , Date:
[Accepted at the Third Level of Review

Your appeal is ‘ [_]Granted [ ]Granted in part [_|Denied [_Jother:

See attached Third Level response. Third Level Use Only

 

G. Third Level - Staff Use Only

 

 

 

 

 

Date mailed/delivered to appellant: —/——/

 

Request to Withdraw Appeal: | request that this appeal be withdrawn from further review because; State reason. (if withdrawal is conditional, list
conditions.)

 

 

 

 

Patient/Inmate Signature: . Date Submitted:

 

Print Staff Name: Title: : Signature: Date:
 

Case 1:19-cv-00855-DAD-EPG Document.12. Filed 11/08/19 . Page 34 of 38...

ween

weet etaiee

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

STATE OF CALIFORNIA

PATIENT-INMATE HEALTH CARE APPEAL

CDCR 602 HC (REV. 6/13) Page 1 of 2
STAFF USE ONLY Institution: Log#: . ~ Category:
Emergency Appeal []Yes [INo KYRO HO 17O2e (|

Signature: Date: Y "FOR STAFF USE ONLY

 

You may appeal any medical, mental health, or dental decision, action, condition, omission, policy or regulation that has a material adverse effect
upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any supporting documents
to the Health Gare Appeals Coordinator (HCAC) within 30 calendar days of the event that fed to the filing of this appeal. If additional space is
needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No reprisals will be taken

for using the appeal process.

 

Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY.
Name (Last, First): CDCR Number: Unit/Cetl Number: Assignment:
(ADILCIAWAS  CoeR Ry V72087 1 C2-'°7

 

 

 

 

State briefly the subject/purpose of your appeal (Example: Medication, To See Specialist, etc.):

 

 

SECTION A. Explain your issue (If you need more space, use Section A of the CDCR 602-A):

 

 

 

i ee
SECTION B. Action requested (If you need more space, use Section B of the ort ang ay LX ao
. a
| er OS
Supporting Documents: Refer to CCR 3084.3. \ \
List supporginig documents, attached-(e.g., Trust Accoufit-Statement; CDCR 7410, Comprehensive

Accommedation a 7362, quiest4or Health Care Services; etc.):
) en
T jno. | have notai os soy oo documents. Reason :

 

 

 

 

 

 

 

 

Patient-Inmaté Signature: Date Submitted:
By placing my initials in this box, | waive my right to receive an interview.
SECTION C. FIRST LEVEL - Staff Use Only" -"| Check One: Is CDCR 602-A attached? Ffves []No
This appeal has been: Check One: Is this a recatergorized/converted 1824? [_]yYes [ato
[__]Bypassed at the First Level of Review. Go to Section E. .
[__]Rejected (See attached letter for instruction): Date: Date: . Date: Date:
[__|Cancelled (See attached letter): Date:

[Accepted Assigned to:_*. | - SA Title: AAS > Date Assigned / 101i" ] Date Due: af, ?
First Level Responder: Complete a First Level response. Include Interviewer’s name, title, interview date, location, and complete the section below.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Interview: __ 2/28) ¥ Interview Location: Th.
Your appeal issue is: []eranted 7 / [Granted in part PdDenied [_]Othef:!
See attached letter. If dissatisfied with First Level response, complete Section D.
1. Disability Code: 2. Accommodation: 3. Effective Communication: Interview conducted? iYes [No
OOTABE score <4.0 0 Additional time CPA asked questions Interviewer:__, J Eye SH? Title: fe f
OCDPHODPVOLD (QEdquipmentO SLI OPA summed information : (Print Name)
O DPS 0 DNH ClLouder C1 Slower Please check one: Signature: Date completed 2 1F
O DNS 0 DDP O Basic O Transcribe O1 Not reached* 1) Reached
Sy Not Applicable O Other* *See chrono/notes . .
Reviewer: Title:
4.Comments: Page 6-2 / Rernghe ]
7 . . A
Signature: i OF is ~
HCAC Use Only HCAC Use Only - Tysiag io Mop |
Date received by HCAC: Date closed and mailed/delivered to appellant: { /

forks ypyrtt Soran
{ Wank ss
{ er 7 &Q

Nd

 

 

 

 

 
 

 

Case 1:19-cv-00855-DAD-EPG. Document 12. Filed 11/08/1 LVEF 3640O38T6SSoUX11

STATE OF CALIFORNIA
PATIENT-INMATE HEALTH CARE APPEAL
CDCR 602 HC (Rev. 06/13)

DEPARTMENT OF CORRECTIONS AND REHABILITATION

KDI CLIADNS “O77O87 Page 2 of 2

‘

SECTION D.jIf you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the
Health Care Appeals Coordinator for processing within 30 calendar days of receipt of response. If you need: more space, use Section D of the

CDCR 602-A.

Cm AS A i |. i\
I TORO

Date Submitted:

 

 

Patient-Inmate Signature:

 

SECTION E.. SECOND LEVEL - Staff Use:Only. "7
This appeal has been:

[_ |Bypassec at Second Level of Review. Go to Section G.
C_] Rejected (See attached letter for instruction): Date:
[_]Cancelled (See attached letter): Date:

[XfAccepted Assigned to:_/) SPAeT+

| Check One: Is CDCR 602-A attached?
Check One: Is this a recatergorized/converted 1824?

Date: Date: — Date:

Second Level Responder: Complete a Second Level response. Include interviewer's name, title, interview date, location, and complete the section

 

Bstyes []No
[lyYes ftNo

“FF

Title: CP 1 > Date Assigned:4/7//7_Date Due: LOf i 8/19

 

 

O Other*

0 Not Applicable *See chrono/notes

4.Comments:

below. . ;
Date of Interview: Interview Location:

Your appeal issue is: [J Granted [| Granted in part BdDenied [ other:

See attached letter. If dissatisfied with Second Level response, complete Section F. f
1. Disability Code: 2. Accommodation: 3. Effective Communication: interview conducted? Ci Yes Way
C1 TABE score < 4.0 0 Additional time OPA asked questions Interviewer: Title:
OODPHODPVOLD OEquipmentO SL! OPA summed information : (Print Name)
O DPS O DNH Oi Louder CO) Slower Please check one: Signature: Date completed:
O DNS 0 DDP O Basic 0 Transcribe 1 Not reached* O Reached

 

Reviewer: Sty. Com

N int Name)
Signature: SACS

 

Title: Card
QW

 

 

HCAC Use Only
Date received by HCAC:__1 Ie Ha

HCAC Use Only

Date closed and mailed/delivered to appellant: a Als 2 lI /

 

 

 

SECTION F.|If you are dissatistied with the Second Level response, explain reason below; attach supporting documents and submit by mail for
Third Level Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Health Care Appeals, ATTN: Chief, Building

C, P.O. Box 588500, Elk Grove, CA 95758. If you need more space, use Section F of the CDCR 602-A.

 

 

 

Patient-Inmate Signature:

Date Submitted:

 

 

 

SECTION G, THIRD LEVEL - Staff Use Only. ]
[__]Rejected (See attached letter for instruction): Date:
LC] Cancelled (See attached letter): Date:

, F SAccepted at the Third Level of Review
“Your appeal is: [_]Granted

See attached Third Level response.

 

 

| |Granted in part [Denied

Date: Date: Date:

[ other:
Third Level Use Only ,
Date closed and mailed/delivered to aAAlart: g 1 20 if

 

 

 

 

conditions.)

Request to Withdraw Appeal: | request that this appeal be withdrawn from further review because; State reason. (If withdrawal is conditional, list

 

 

Date Submitted:

 

 

mom
sco Title:

Signature: —— Date:

 

a 1929

 
STATE OF CALIFORNIA

INMATE/PAROLEE APPEAL FORM ATTACHMENT

ee at I EE me nee ealan orem

Case 1:19-cv-00855-DAD-EPG Document12 Filed 4/08/19 Page 36 of 38

f
'

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

CDCR 602-A (08/09) Side !
~ i ~ IAB USE ONLY | Institution/Parole Region: — Log #: Category:
% i “I 7 a7
KVSQ AC \1O>Z US |
FOR STAFF USE ONLY

Attach this form to the CDCR 602, only if more space is needed.
Appeal is subject to rejection if one row of text per line is exceeded.

 

 

 

Only one CDCR 602-A may be used.
WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

Unit/Gell Number:

C2-107-L

CDC Number:

D-77087

Name (Last, First):
LITTT TA -
WILLIAMS, ¢

 

 

Assignment:

UNASSIGNED

 

 

A. Continuation of CDCR 602, Section A only (Explain your issue) :
On July 3, 2017, Subject was ducated to the Facility C clinic to be

evaluated by his PCP, Dr. Ogbuehi who informed Subiect that the Ultra-
sound revealed that Subject has"cirrosis of the liver". Subject has
been requesting treatment for his Hepatitis C condition for more than
five (5) years now and no treatment has been given. To deny Subject

 

treatment for his Hepatitis C condition which has resulted in cirrosis

 

of the liver is a failure to provide adequate medical treatment

which constitutes deliberate indifference to Subject's serious medical
need in violation cf the eighth Amentment te the United States

Censti tution
NSCLTUCLOCN.

 

 

 

 

 

 

 

 

|
Inmate/Parolee Signature: SEDI UL en Date Submitted /-3-2017

(/

 

 

  

BHO a APP I EALS

an. wereths wns rwceecanens
tra: ameter

 

B. Continuation of CDCR 602, Section B only (Action requested):

 

 

c id

ait iS.
Qe
ST HORAD *

arise.

tt

 

EXHIBIT 'F9"

 

Mata Ciikerai

JAN 19 2018
STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATIO

GOOR B02 RABE To OCS DAISY! Document 12 Filed 11/08/19 Page 37 of 38 side

 

D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response):
unreasonable. Prison officials are supposed to treat alJ bealth conditions to the community standard.

‘The mettical staff at. every instibition Centinella, Calipatria, Salinas Valley and here at Kem Valley know
that Subject has Hep-G, but has refused to treat. this diseas. JT have requested treatment from medical staff
here at KVSP since 2012, fron Dr. Manasrah, Dr. Ulit, Nr. Cheuiehi, and now Dr. Sao and each of than has

denied me treatment to cure the Hep-C virus. ‘The bep-C virus has became chronic slowly causing progressive
liver damage, includine fibrosis and cirthosis(mild and more seriaus scarrine of the liver) abdominal pain,
grev-colored stool, dark lat selling urine, and ja rtice in vhich the skin tum vellowish. Other than

Interferon Injections which cause severe side ef fects, the new_oral_treatment :Harvoni -Sovaldi_and Viekixa
Pak work better which takes only 12 to 24 weeks to cure the Hep-C Virus and has a 95% to 100% sixcess cate.
Medical expects, ‘the American Association for the study of the Lives Disease, and Infectious Disease Society
of Araricy recomprTiat that EVETYOPE WIth active hes-C can baetit fran traaient with tha new dda mentioned

BOVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate/Parolee Signature: Ltirtig Lf. Weary — Date Submitted: 9-3-2017

 

F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response):

body habitus. A-build and constitution as related to the predisposition to the disease
Dr.Matuk recommended dynamic enhanced adommnal:.CI. The liver also exhibits a (No ditLar)
small mass of round or irregular shap Lump of a mineral or mineral aggregate, a Swelling

on the leguminous root that contains symbiotic bacreria, thus, a small abmonal knobby

 

 

 

 

 

bodily protuberance as a tumorous growth or a calcification near the joint. Cirrhosis

 

is a widespread disruption of nomal liver structure by fibrosis and the formation of

 

regenerative nudoles that is caused by any of various chronic progressive conditions

 

affecting the liver (As long term alcohol abuse of hepatitis) Subject has requested

 

treatment for hepatitis C since 2012 to date. To deny Subject this treatment amounts
to cruel and unusual punishment in violation of the Eighth Amendment to the United

 

States Constitution. Subject is requesting Harvoni treatment before his liver become
untreatable.

 

 

 

 

 

9-29-2017

Inmate/Parolee Signature: Date Submitted:

 

 

 
 

i)

On

So C28 NSN NHN

 

Case 1:19-cv-00855-DAD-EPG Document 12 Filed 11/08/19 Page 38 of 38

PROOF OF SERVICE BY MAIL
T, GERRY WILLIAMS, declare that I am a resident of Kern Valley

State Prison, over the age of 18 years, a citi

a

zen of the United
states and a party to the within action. My address is P.Q.

Box 5103, Delano, CA 93216.

IL served the attached:42 U.S.C.§1983 CIVIL’ RIGHTS

 

COMPLAINT, by placing a true and correct copy thereof in a
sealed envelove with postage fully pre-paid in the United States
mail addressed to the following:

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALTPORNIA

2500 TULARE STREET, ROOM 1501

FRESNO, CALIFORNIA 93721- 2201
IT GERRY WILLIAMS, declare under the penalty of perjury that

th

iD

foregoing is true and correct.

Executed on this YT day of Novewbee 2019, at Kern

 

Valley State Prison, P.O. Box 5103, Delano, CA 93215.

Boag ible

DECLARANT

 

 
